Mr. Justice Texidor
delivered the opinion of the Court.
José Hernández, charged with murder before the District Court of Aguadilla, was arrested and committed to the cus-tudy of Ernesto Meléndez, warden of the District Jail of Aguadilla, under a warrant issued by the prosecuting attorney for that district. He applied to the said district court for a writ of habeas corpus on the ground that the district attorney who ordered his arrest and filed an information against him did not hold any evidence to show' that the peti*328tioner had committed such crime; that the information showed on its face a case of voluntary manslaughter, and that the district attorney did not have any evidence on which to convict the defendant of murder, manslaughter, or any other crime.
The court authorized the issuance of the writ directed to Ernesto Melendez, who appeared and produced the person of the petitioner. The case was heard with the intervention of the district attorney, who introduced his. evidence; and the court by an order denied the petition for the writ. José Hernández then took an appeal from that order, and he assigned the following error:
“The lower court committed manifest error of law and of fact in denying1 the application herein for a writ of habeas. corpus, and in holding that the evidence introduced, taken as a whole, is clearly sufficient to warrant the charge of murder brought by.the District Attorney of Aguadilla.
We have examined a copy of the testimony, which is included in the transcript of the evidence filed and also appears in the brief. We think that there is sufficient evidence to justify the arrest of the defendant. As the accused is being held in custody for the reasons stated, his arrest, detention, or confinement is a lawful one; and the function of the writ of habeas corpus is to relieve from unlawful imprisonment or deprivation of liberty.
The ordered appealed from must be affirmed.